—In an action to recover damages for personal injuries, etc., the plaintiffs appeal (1) from an order of the Supreme Court, Suffolk County (Luciano, J.), entered April 16, 1993, which granted the motion of the defendant Budget Rent A Car of Florida, Inc. for summary *472judgment dismissing the complaint insofar as asserted against it, and (2) as limited by their brief, from so much of an order of the same court entered August 17, 1993, as upon reargument, adhered to the original determination.
Ordered that the appeal from the order entered April 16, 1993, is dismissed, without costs or disbursements, as that order was superseded by the order entered August 17, 1993, made upon reargument, and it is further,
Ordered that the order entered August 17, 1993, is affirmed insofar as appealed from, without costs or disbursements.
In the companion appeal of Hassett v Budget Rent A Car (209 AD2d 472 [decided herewith]), we granted summary judgment to the defendant Frank Hassett. Since Hassett is not liable, Budget Rent A Car of Florida, Inc., may not be held vicariously liable. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.